Citation Nr: 1620822	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  12-18 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for status post cerebrovascular accident (CVA) with left sided weakness and numbness.

2. Entitlement to service connection for peripheral neuropathy of the left upper extremity.

3. Entitlement to service connection for peripheral neuropathy of the right upper extremity.

4. Entitlement to an initial separate compensable rating for bilateral cataracts and diabetic retinopathy of the right eye. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a hearing before the undersigned in February 2016.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims on appeal must be remanded for further development.  Such development will aid the Board in making an informed decision, and ensure the claims are afforded every due consideration. 

VA treatment records dated since August 2009 must be added to the claims file.  In this regard, a June 2012 rating decision reflects that VA treatment records showed that the Veteran underwent electromyography (EMG) testing in December 2009 which revealed peripheral neuropathy of the lower extremities, and that he had been diagnosed with neuropathy due to diabetes since that time.  Significantly, prior to the December 2009 EMG study, an August 2009 VA medical opinion stated that the Veteran had not been diagnosed with diabetic neuropathy in support of the conclusion that he did not have neuropathy of the upper extremities.  Moreover, at the February 2016 hearing, the Veteran testified that an examination of his eyes had recently been performed at VA.  There are no VA treatment records dated since August 2009 in the file.  As these records may be relevant to the claims for peripheral neuropathy of the upper extremities and an increased rating for bilateral cataracts and diabetic retinopathy, these records must be added to the claims file. 

A new VA medical opinion is warranted as to whether the Veteran's stroke residuals are related to service-connected diabetes, as the medical opinions of record do not adequately address this issue.  Specifically, an October 2006 VA opinion states that the Veteran's stroke or CVA, which he sustained in January 2002, could not be attributed to diabetes without resort to speculation as the Veteran also had hypertension, hyperlipidemia, and obesity, and had a history of smoking.  An August 2009 VA opinion simply states that the Veteran had multiple risk factors for a CVA, including hypertension, hyperlipidemia, family history of stroke, and history of smoking, without mentioning diabetes.  However, an October 2002 private medical record reflects a physician's observation that risk factors for stroke included diabetes, as well as other factors such as hypertension, hypercholesterolemia, past history of smoking, and family history of cerebrovascular disease.  The October 2006 VA opinion also indicates that diabetes is a risk factor for stroke.  Thus, there is probative evidence of record that the Veteran's diabetes may have caused or aggravated his stroke.  In light of this evidence, the August 2009 opinion is not sufficient, as it does not take this into account.  The October 2006 opinion also is not sufficient, as it states that the Veteran's stroke could not attributed to diabetes without resorting to speculation, but does not provide any explanation as to why such an opinion would be merely speculative.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).

A new VA examination and opinion are warranted to assess whether the Veteran has diabetic neuropathy of the upper extremities in light of the more recent diagnosis of diabetic neuropathy of the lower extremities from December 2009 forward.  The August 2009 VA opinion was at least partly based on a finding that the Veteran had not been diagnosed with peripheral neuropathy, prior to the December 2009 EMG findings.  Although the evidence clearly shows that the Veteran also has left side symptoms, including tingling, weakness, and numbness, as a residual of the January 2002 CVA, he has since reported right sided symptoms as well.  Thus, an opinion is needed as to whether the Veteran has diabetic neuropathy of the upper extremities in addition to any symptoms attributable to the stroke. 

A new VA examination is also warranted to assess the current severity of the Veteran's bilateral cataracts and diabetic retinopathy of the right eye.  See 38 C.F.R. § 3.327(a) (2015).  In this regard, he indicated in his June 2010 notice of disagreement, July 2012 substantive appeal (VA Form 9), and in his February 2016 hearing testimony that his cataracts and retinopathy had worsened since last examined by VA in August 2009.  

Finally, the record reflects that the Veteran receives disability benefits from the Social Security Administration (SSA).  As his SSA records may be pertinent to the claims, appropriate efforts must be made to obtain them.  See 38 C.F.R. § 3.159 (2015). 

Accordingly, the case is REMANDED for the following action:

1. Add to the claims file the Veteran's VA treatment records from the Bay Pines VA Medical Center from September 2009 forward, including (but not limited to) the December 2009 EMG study.  

2. Make appropriate efforts to obtain all SSA records pertaining to the Veteran's claim for disability benefits, including the decision, application materials, and associated medical records. 

3. Then, obtain a VA medical opinion as to whether it is at least as likely as not (50% probability or more) that the Veteran's January 2002 CVA and residuals were caused or aggravated by service-connected diabetes.  In this regard, there is probative evidence of record that diabetes is a risk factor for a CVA.  The entire claims file must be made available to the examiner for review. 

The examiner must provide a complete explanation in support of the conclusion reached.  If an opinion cannot be provided without resort to mere speculation, a specific explanation must be provided, including whether there is missing information that might enable a more informed opinion, or whether a nonspeculative opinion is simply not possible based on current medical knowledge. 

4. Arrange for a new VA examination and opinion to assess whether the Veteran has peripheral neuropathy of the upper extremities secondary to diabetes.  The entire claims file must be provided to the examiner for review.  All pertinent examination findings must be recorded. 

In light of the December 2009 EMG-based diagnosis of peripheral neuropathy of the lower extremities due to diabetes, the examiner must provide an opinion as to whether it is at least as likely as not (50% probability or more) that the Veteran has peripheral neuropathy of the upper extremities due to diabetes.  

Although the Veteran also has left side symptoms, including tingling, numbness, and weakness, as a residual of the January 2002 CVA, he has since reported right sided symptoms as well.  Moreover, he has been diagnosed with diabetic neuropathy of the left lower extremity notwithstanding the fact that treating physicians have also attributed left lower extremity symptoms to the CVA.  Thus, the examiner must consider whether the Veteran has diabetic neuropathy of the upper extremities in addition to any symptoms attributable to the CVA. 

5. Arrange for a new VA eye examination to assess the current severity of the Veteran's bilateral cataracts and diabetic retinopathy.  The entire claims file must be made available to the examiner for review.  The examiner must record all pertinent clinical findings.

6. Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report or opinion does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

7. Finally, after completing any other development that may be indicated, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




